Citation Nr: 9923403	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-34 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The appellant enlisted in the United States Army Reserve 
(USAR) in March 1981 and served on active duty for training 
from May 1981 to November 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 administrative decision by the 
Department of Veterans' Affairs (VA) Regional Office in 
Boise, Idaho, which denied service connection for PTSD.  


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
on March 30, 1981, the appellant's status in the USAR was 
"inactive duty."


CONCLUSION OF LAW

The appellant does not have the requisite military service 
that would render her eligible for service connection for 
PTSD.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant enlisted in the USAR in March 1981.  She served 
on active duty for training from May 1981 to November 1981.  




The appellant contends that on March 30, 1981 two individuals 
from the Armed Forces Examination and Entrance Station 
sexually assaulted her.  She asserts that she was on active 
military duty on March 30, 1981.  She argues that she suffers 
from PTSD as a result of the March 30, 1981 incident.  

In March 1997 the appellant filed a claim with the RO 
asserting entitlement to benefits for PTSD incurred while 
serving in active duty for training in the USAR.  In April 
and May 1997 the RO requested verification from the NPRC of 
the appellant's military status in March 1981.  In June 1997, 
the NPRC certified that on March 30, 1981, the appellant was 
on inactive duty.  In August 1997 the RO denied the 
appellant's claim for compensation for PTSD on the basis that 
she was on inactive duty on that day; therefore, she is not 
entitled to compensation for injuries that may have occurred 
on that day.   


Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c) (1998).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.1(d) (1998).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991);  38 C.F.R. § 3.6 (1998).  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 1991).

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document that the 
VA believes to be authentic and accurate or service 
department verification, that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

In order to be entitled to service connection, it must be 
established that the appellant was in the active military.  
38 U.S.C.A. § 1131 (West 1991).  In the instant case, there 
is no evidence in the record that supports the appellant's 
contention that she was serving in "active military, naval, 
or air service" on March 30, 1981.  

The NPRC certified her March 1981 military service as 
"inactive duty."  The NPRC's finding that the appellant was 
serving in inactive duty is binding on VA.  Duro, supra.  
Moreover, it has been established under case law that only 
official service department records can establish if and when 
an individual was serving on active duty, active duty for 
training, or inactive duty training.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  There is no additional evidence of 
record which would warrant asking the service department to 
verify the status of the appellant's service again.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The appellant argues that the assault occurred on the same 
day as her enlistment into the Reserve and therefore she was 
in a travel status on that day and should be considered to 
have been on active duty at that time.  

Persons who have applied for enlistment or are enrolled and 
provisionally accepted are considered in the "active 
military, naval, or air service" if directed or ordered to 
report to a place for final acceptance into the service, and 
the injury or disease was due to some factor relating to 
compliance with proper orders.  38 C.F.R. § 3.7(o) (1998).  

Although the appellant reported to the Armed Forces 
Examination and Entrance Station on March 30, 1981 for final 
acceptance into the Army Reserve, the evidence does not show 
that the current disability was due to some factor relating 
to compliance with proper orders.  Rather, her own statements 
show that the alleged events occurred after she completed her 
enlistment examination at the Armed 

Forces Examination and Entrance Station.  They also show that 
she voluntarily accompanied her alleged assailants to a bar 
and then to one of the alleged assailants' residence instead 
of proceeding to the bus station and returning home.  

Based upon the facts in this case, the appellant's claim for 
entitlement to service connection lacks legal merit and must, 
therefore, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Basic eligibility requirements for entitlement to service 
connection for PTSD have not been met.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

